Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 12-14-18 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Applicant’s election of Group I and Species A in the reply filed on 5-16-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 70-73 and 77-78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-16-22. Claims 70-73 are withdrawn in that these claims are related to non-elected Species B in that the shearing arrangement detailed in these claims is associated with the embodiment of applicant’s drawing figures 5a-5b. 

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 40-69 and 74-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "said squeezing element" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to how the squeezing element is pivotally connected to itself in that the squeezing element is the squeezing device as detailed in parent claim 40. 
Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to what is considered the force component in that applicant’s originally filed disclosure does not provide for any structure that acts as the force component in that reference numeral 22 as seen in applicant’s drawing figure 4b details a force but not a component that provides the force.
Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to what region, “the wick region” detailed in line 6 is referring to in that multiple regions are claimed such as the wick squeezing region, the direct contact region and the tapered regions.
Claim 49 recites the limitation "the elastically resilient squeezing region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 59 recites the limitation "said at least one actuating element" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 66 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “realized” as is related to each of the cooperation point and the pivot point makes it unclear to whether these points are being claimed.
Claim 68 recites the limitation "the actuating element side" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear to whether the slide guide detailed in line 2 is the same or different than the slide guide detailed in line 3.
Claim 75 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to what claimed element/feature the claimed boost time relates to. 


Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 40-43, 47, 49-51, 53, 56-59 and 74-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,742,960 to Bustillo et al. in view of U.S. Patent Application Publication No. 2008/0253755 to Smith et al.
Referring to claim 40, Bustillo et al. discloses a device for dispensing volatile substances, the device comprising, a container for receiving a substance to be dispensed – see at 10 in figure 1, at least one wick forming a capillary element in contact with the substance to be dispensed – see at 17 in figure 1, the at least one wick being arranged at least partly in the container – see at 17 in figures 1-2, and the at least one wick having a substance dispensing region – see at 17c-17e, a squeezing device assigned to the wick – see at 15,19,30, the squeezing element having at least one squeezing element – at 19, disposed to subject a squeezing region of the wick – portion of wick proximate 15,19 as seen in figure 1, to a squeezing force for causing a defined substance quantity to be conveyed substantially in the direction of the substance dispensing region of the wick – see figure 1 with the squeezed portion of the wick proximate 15,19 being in close proximity to the substance dispensing portions – at 17d,17e and therefore a quantity defined by the amount of liquid absorbed by the wick can be conveyed to the substance dispensing region of the wick – at 17d,17e. Bustillo et al. does not disclose a heating element assigned to the wick. Smith et al. does disclose a device having a container – at 60, with associated wick – at 54, and a heating element – at 52, associated with the wick – see figures 9-10. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bustillo et al. and add the heating element of Smith et al., so as to yield the predictable result of more effectively dispensing the substance from the device as desired. 
Referring to claim 41, Bustillo et al. as modified by Smith et al. further discloses   the substance dispensing region is formed by a free wick end which projects beyond the
Container – see at 17c-17e in figure 1 of Bustillo et al., and wherein said squeezing device is assigned to the wick at the free wick end such that the squeezing region of the wick is defined at the free wick end – see 17d-17e at 15,19 in figures 1-2 of Bustillo et al.
	Referring to claim 42, Bustillo et al. as modified by Smith et al. further discloses the at least one squeezing element is arranged on the squeezing device so as to be displaceable
between a home position and a squeezing position – see at 19 movable into multiple positions as seen in figures 1-2 of Bustillo et al.
	Referring to claim 43, Bustillo et al. as modified by Smith et al. further discloses the at least one squeezing element is disposed with a gap clearance from the squeezing region of
the wick in the home position – see at 19 in relation to the wick – 17 at 15 as seen in figure 2 of Bustillo et al.
	Referring to claim 47, Bustillo et al. as modified by Smith et al. further discloses the squeezing device comprises a restoring device – at 18,21, configured to displace the at least one squeezing element – at 19, from the squeezing position back into the home position – see figures 1-2 of Bustillo et al.
	Referring to claim 49, Bustillo et al. as modified by Smith et al. further discloses a restoring element – at 18, of the restoring device – at 18,21, is realized by the elastically resilient squeezing region of the wick – at 17c-17e – see figures 1-2 of Bustillo et al. and/or is realized by an elastically resilient connection between the at least one squeezing element and the squeezing device, where the at least one squeezing element, pre-tensioned in the direction of the home position, is connected in an elastically resilient manner to the squeezing device in such a manner that the at least one squeezing element, when there is a lack of force application by the squeezing device (it is noted that these claim limitations are not required by the claim given the and/or clause detailed earlier) and/or the squeezing device is not actuated, moves automatically from the squeezing position back into the home position (it is noted that these claim limitations are not required by the claim given the and/or clause detailed earlier.
	Referring to claim 50, Bustillo et al. as modified by Smith et al. further discloses the squeezing device is formed with a wick through opening – at 15 and/or 19a and/or 30, through which the wick – at 17, is guided and where the at least one squeezing element – at 15,19, is assigned to the squeezing region of the wick – at 17 – see figures 1-2 of Bustillo et al.
	Referring to claim 51, Bustillo et al. as modified by Smith et al. further discloses the at least one squeezing element – at 15,19, is arranged at least in regions around the wick through opening – see figures 1-2 of Bustillo et al., and consequently around the squeezing region of the wick – at 17 – see figures 1-2 of Bustillo et al.
	Referring to claim 53, Bustillo et al. as modified by Smith et al. further discloses the squeezing element is formed by a plurality of displaceable clamping jaws – see at 19 displaceable/movable as seen in figures 1-2 of Bustillo et al.
	Referring to claim 56, Bustillo et al. as modified by Smith et al. further discloses the squeezing device comprises an actuating device – at 18,21, which is coupled with the at least one squeezing element – at 15,19 – see figures 1-2 of Bustillo et al., and which is configured to displace the at least one squeezing element – at 19, in the direction of the squeezing region of the wick – at 17d,17e – see figures 1-2 of Bustillo et al.
	Referring to claim 57, Bustillo et al. as modified by Smith et al. further discloses the actuating device comprises at least one actuating element – at 18, which, when the squeezing device is actuated, is displaceable from an initial position – see figure 2 of Bustillo et al., in which the at least one actuating element does not exert any displacement force on the at least one squeezing element – at 19 – see figure 2 of Bustillo et al., into an actuating position which causes the at least one squeezing element – at 19, to move in the direction of the wick squeezing region – at 17d,17e, and the wick squeezing region to be compressed – see figure 1 of Bustillo et al.
	Referring to claim 58, Bustillo et al. as modified by Smith et al. further discloses the at least one actuating element – at 18, is disposed to cooperate with an outer surface of the at least
one squeezing element – at 19, remote from the wick – at 17 – see remote from portions – at 17a-17c in figures 1-2 of Bustillo et al., such that, the at least one actuating element – at 18, encompasses the at least one squeezing element – at 19, on the outer surface thereof remote from the wick at least in regions – at 17a-17c – see figures 1-2 of Bustillo et al., and/or the at least one actuating element – at 18, upon being moved from the initial position into the actuating position, applies a displacement force onto the outer surface which causes the at least one squeezing element to move – see at 18,19 in figures 1-2 of Bustillo et al.
Referring to claim 59, Bustillo et al. as modified by Smith et al. further discloses the at least one actuating element – at 18, encompasses the clamping jaws – at 19, on the outside surfaces thereof remote from the wick – at 17a-17c – see figures 1-2 of Bustillo et al., such that the at least one actuating element – at 18, upon being moved from the initial position into the actuating position, applies a displacement force onto the outer surfaces of the clamping jaws which causes the clamping jaws to move – see at 18,19 in figures 1-2 of Bustillo et al.
Referring to claim 74, Bustillo et al. as modified by Smith et al. further discloses the wick – at 17, is elastically deformable at least in the squeezing region of the wick such that the squeezing region of the wick returns into an original shape after being acted upon with a
squeezing force and/or after being compressed – see at 17 in figures 1-2 of Bustillo et al.
	Referring to claim 75, Bustillo et al. as modified by Smith et al. further discloses a substance quantity conveyable in the direction of the substance dispensing region and/or a boost time is predefined by the squeezing force that can be output onto the squeezing region
of the wick – at 17, by way of the squeezing device – at 16,19, and wherein a squeezing force
adjusting device – at 18,20, is configured to enable adjustment of the squeezing force acting
on the squeezing region – via movement between the positions in figures 1-2 of Bustillo et al.
	Referring to claim 76, Bustillo et al. as modified by Smith et al. further discloses a vaporizing device comprising a housing – at 50 of Smith et al., in and/or on which the at least one heating element – at 52, is arranged – see figures 1-10 of Smith et al., and/or to which the container is releasably connectable(it is noted that these claim limitations are not required by the claim given the and/or clause), wherein the container – at 60, is releasably insertable into the housing – at 50 – see figures 1-10 of Smith et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bustillo et al. as modified by Smith et al. and add the housing of Smith et al., so as to yield the predictable result of protecting the container and wick during use. 
	Claims 44-46, 48, 52 and 60-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bustillo et al. as modified by Smith et al. as applied to claims 40, 47, 50 or 57 above, and further in view of U.S. Patent Application Publication No. 2009/0232581 to Tong.
Referring to claim 44, Bustillo et al. as modified by Smith et al. further discloses when the squeezing device – at 15,19,30, is actuated, the at least one squeezing element – at 19, in a state thereof moved into the squeezing position – see figures 1-2 of Bustillo et al., abuts by way of a squeezing element contact surface – outer surface of 19, against the wick squeezing region – at 17d-17e, in a bearing connection – see figures 1-2 of Bustillo et al. Bustillo et al. as modified by Smith et al. does not disclose the squeezing element is pivotally connected to the squeezing device and is pivoted into the squeezing position. Tong does disclose the squeezing element – at 23,25,27,28, is pivotally connected to the squeezing device – see at 21,22 connected to 15, and is pivoted into the squeezing position – see figures 1 and 5. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bustillo et al. as modified by Smith et al. and add the squeezing element being pivotally connected to the squeezing device as disclosed by Tong, so as to yield the predictable result of allowing for the device to be easily actuated by the user. 
Referring to claim 45, Bustillo et al. as modified by Smith et al. and Tong further discloses the at least one squeezing element is arranged so as to be pivotable, in such a manner -see at 23,25,27,28 in figures 1-5 of Tong, and/or in that the squeezing element contact surface comprises such a design and form that the wick in the wick squeezing region is acted upon by means of a force component – see at 15, which acts substantially in the direction of the substance dispensing region – see figures 1-2 of Bustillo et al. It is noted that applicant has invoked 35 U.S.C. 112(f) means plus function analysis with respect to the claimed means of a force component and as seen in applicant’s originally filed disclosure there is no specific structure defined as the force component and therefore item 15 and the sidewalls forming item 15 of Bustillo et al., at least form a component that provides for the squeezing function claimed and therefore is at least functionally equivalent to applicant’s means of a force component.
Referring to claim 46, Bustillo et al. as modified by Smith et al. and Tong further discloses the squeezing element contact surface is configured with a design and form that the wick, in the wick squeezing region and when viewed in the direction of a wick vertical axis,
comprises a form – see at 17d,17e in figures 1-2 of Bustillo et al., in a direct contact region between the squeezing element contact surface – at 15,19, and the wick – at 17d,17e, when the squeezing device is actuated – see figure 1 of Bustillo et al., which tapers at least in regions toward the direct contact region – see at 17d,17e in figure 1 of Bustillo et al., and wherein the wick region, which connects between said at least one squeezing element – at 15,19, and the wick – at 17, in the direction of the wick vertical axis below the direct contact region, widens with a step or with an edge – see 17a,17b connecting at 15 in figure 2 of Bustillo et al.
	Referring to claim 48, Bustillo et al. as modified by Smith et al. does not disclose the restoring device is a restoring element, by means of which the at least one squeezing element is
displaceable from the squeezing position back into the home position, wherein the restoring element is a constituent part of an actuating device of the squeezing device, by means of which the at least one squeezing element, when the actuating device is actuated, is displaceable from the squeezing position back into the home position, (it is noted that these claim limitations are not required by the claim given the and/or clause that follows) and/or in that the restoring element is formed by an elastically resilient element which is compressible when the at least one squeezing element is transferred into the squeezing position and which, when there is a lack of force application by the squeezing device (it is noted that these claim limitations are not required by the claim given the and/or closure that follows) and/or the squeezing device is not actuated, the at least one squeezing element moves automatically from the squeezing position back into the home position. Tong does disclose the squeezing device is not actuated, the at least one squeezing element – at 23,25, moves automatically from the squeezing position back into the home position – see figures 1 and 5. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bustillo et al. as modified by Smith et al. and add the automatic movement of the squeezing element as disclosed by Tong, so as to yield the predictable result of allowing for the device to be more user friendly by making the device easier to operate.
	Referring to claim 52, Bustillo et al. as modified by Smith et al. further discloses the wick through opening is formed in a plate-shaped or ring-shaped, holder of the squeezing device – see cup – at 14-16, and the at least one squeezing element is mounted at least in regions around the wick through opening – see at 15 and 19 in figures 1-2 of Bustillo et al., and consequently around the squeezing region of the wick – at 17d,17e, on the holder – at 13-15, of the squeezing device – see figures 1-2 of Bustillo et al. Bustillo et al. as modified by Smith et al. does not disclose the squeezing element is pivotably mounted to the squeezing device. Tong does disclose the squeezing element – at 23,25,27,28, is pivotally connected to the squeezing device – see at 21,22 connected to 15, and is pivoted into the squeezing position – see figures 1 and 5. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bustillo et al. as modified by Smith et al. and add the squeezing element being pivotally connected to the squeezing device as disclosed by Tong, so as to yield the predictable result of allowing for the device to be easily actuated by the user.
Referring to claim 60, Bustillo et al. as modified by Smith et al. further discloses the at least one actuating element – at 18, is a rigid actuating element – see figures 1-2 of Bustillo et al., configured, when transferring from the initial position into the actuating position, to be guided along the outside surface of the at least one squeezing element – at 19 – see figures 1-2 of Bustillo et al., and to displace the squeezing element from the home position into the squeezing position – see figures 1-2 of Bustillo et al., wherein the at least one squeezing element – at 19, has, on an outside surface remote from the wick – at 17a-17c – see figures 1-2 of Bustillo et al., a displacement contour – outer surface of 19, which interacts with the at least one actuating element – at 18, when it is displaced from the initial position into the actuating position such that the at least one squeezing element – at 19, is displaceable in a direction of the wick – at 17 – see figures 1-2 of Bustillo et al. Bustillo et al. does not disclose the squeezing element is pivotally displaceable in a direction of the wick. Tong does disclose the squeezing element – at 23,25, is pivotally displaceable in a direction of the wick – see figures 1 and 5. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bustillo et al. as modified by Smith et al. and add the squeezing element being pivotally connected to the squeezing device as disclosed by Tong, so as to yield the predictable result of allowing for the device to be easily actuated by the user.
Referring to claim 61, Bustillo et al. as modified by Smith et al. and Tong further discloses the displacement contour is formed by a structure which thickens when viewed in the displacement direction of the actuating element (it is noted that these claim limitations are not required by the claim given the and/or clause that immediately follows) and/or a ramp structure – at 19, which interacts with the at least one actuating element – at 18, when it is displaced from the initial position into the actuating position by pivoting the at least one squeezing element – see at 23,25 in figures 1 and 5 of Tong. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bustillo et al. as modified by Smith et al. and add the squeezing element being pivotally connected to the squeezing device as disclosed by Tong, so as to yield the predictable result of allowing for the device to be easily actuated by the user.
Referring to claim 62, Bustillo et al. as modified by Smith et al. and Tong further discloses the actuating element is an actuating ring – see at 18,20,21 in figures 1-2 of Bustillo et al.
Referring to claim 63, Bustillo et al. as modified by Smith et al. does not disclose the at least one actuating element is an actuating ring which is elastic at least in regions and encompasses the at least one squeezing element on an outer surface thereof remote from the wick in a ring-shaped such that when the actuating device is actuated, the actuating ring is decompressed and as a result a ring diameter is modified in the sense of the actuating ring transferring from the initial position into the actuating position such that the at least one squeezing element is displaced from the home position into the squeezing position. Tong does disclose the at least one actuating element – at 25, is an actuating ring which is elastic – see spring 25, at least in regions – see figures 1 and 5, and encompasses the at least one squeezing element – at 23,28, on an outer surface thereof – see figures 1 and 5, remote from the wick – at 94 – see figures 1 and 5, in a ring-shaped such that when the actuating device is actuated, the actuating ring is moved and as a result a ring diameter is modified in the sense of the actuating ring transferring from the initial position into the actuating position such that the at least one squeezing element is displaced from the home position into the squeezing position – see at 23,25,28 in figures 1 and 5. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bustillo et al. as modified by Smith et al. and add the elastic ring of Tong, so as to yield the predictable result of automatically biasing the actuating device into the desired position during use. Bustillo et al. as modified by Smith et al. and Tong does not disclose when the actuating device is actuated the ring is decompressed. However, it would have been obvious to one of ordinary skill in the art to take the device of Bustillo et al. as modified by Smith et al. and Tong and use any suitable ring including a spring that is decompressed when the actuating device is actuated, so as to yield the predictable result of automatically biasing the actuating device into the desired position during use.  
Claims 54-55 and 64-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bustillo et al. as modified by Smith et al. as applied to claims 53 or 57 above, and further in view of U.S. Patent No. 9,370,594 to Gasper et al.
Referring to claim 54, Bustillo et al. as modified by Smith et al. does not disclose the plurality of clamping jaws are pivotably mounted about a vertical axis that is aligned in a direction of a wick axis or about a horizontal axis which is aligned transversely to the direction of the wick axis. Gasper et al. does disclose the plurality of clamping jaws – at 50a,50b,58a,58b, are pivotably mounted about a vertical axis that is aligned in a direction of a wick axis or about a horizontal axis – at 54, which is aligned transversely to the direction of the wick axis – see at 54,94 in figure 4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bustillo et al. as modified by Smith et al. and add the pivotably mounted clamping jaws of Gasper et al., so as to yield the predictable result of moving the jaws into multiple positions as desired to grasp objects of different sizes and configurations. 
Referring to claim 55, Bustillo et al. as modified by Smith et al. does not disclose the plurality of clamping jaws which are pivotally hinged around the squeezing region of the wick, are spaced apart from one another in a circumferential direction at an identical gap clearance, and/or are each pivotable about a horizontal pivot axis that is aligned transversely to the direction of the wick axis. Gasper et al. does disclose the plurality of clamping jaws – at 50a,50b,58a,58b, which are pivotally hinged around the squeezing region of the wick – at 94 – see figure 4, are spaced apart from one another in a circumferential direction at an identical gap clearance – see figures 2-4, and/or are each pivotable about a horizontal pivot axis – at 54, that is aligned transversely to the direction of the wick axis – see at 54,94 in figure 4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bustillo et al. as modified by Smith et al. and add the pivotably mounted clamping jaws of Gasper et al., so as to yield the predictable result of moving the jaws into multiple positions as desired to grasp objects of different sizes and configurations.
	Referring to claim 64, Bustillo et al. as modified by Smith et al. does not disclose the actuating device further comprises an actuating lever by means of which the at least one actuating element is displaceable, the actuating lever is pivotably hinged at, at least one pivot point on the container or on a component which is fixedly connectable to the container, and the actuating lever comprises at least one actuating element cooperation point which is at a spacing from the pivot point, to which actuating element cooperation point the actuating element is connected. Gasper et al. does disclose the actuating device further comprises an actuating lever – at 52a,52b,53a,53b, by means of which the at least one actuating element is displaceable – see at 50a,50b in figure 6, the actuating lever is pivotably hinged at, at least one pivot point on the container or on a component which is fixedly connectable to the container – see at 28 and 70-72 in figures 1-6, and the actuating lever comprises at least one actuating element cooperation point – at the connections of 53a,53b to 50a,50b, which is at a spacing from the pivot point – at 62a,62b, to which actuating element cooperation point the actuating element – at 50a,50b, is connected – see figure 6. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bustillo et al. as modified by Smith et al. and add the actuating lever of Gasper et al., so as to yield the predictable result of moving the actuating element into multiple positions as desired during operation of the device. 
	Referring to claim 65, Bustillo et al. as modified by Smith et al. and Gasper et al. further discloses the actuating lever comprises a first L leg – combination of 52a,53a, and a second L leg – combination of 52b,53b,  which each comprises a pivot point – at 62a,62b, which with reference to the container, lies on opposite sides of the container or of a component connected to the container – see 26,28 in figure 4 of Gasper et al., and each comprises an actuating element cooperation point – at connection of 53a,53b with 50a,50b, the connection of which lies, with reference to the wick – at 94, on opposite sides of the actuating element – see figure 4 of Gasper et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bustillo et al. as modified by Smith et al. and add the actuating lever of Gasper et al., so as to yield the predictable result of moving the actuating element into multiple positions as desired during operation of the device.
	Referring to claim 66, Bustillo et al. as modified by Smith et al. and Gasper et al. further discloses the actuating element cooperation point is realized in each case on a free end region of a second L leg region of said first L leg and of the second L leg which projects in an angled
manner from a first L leg region (it is noted that the preceding claim limitations are not required by the claim given the and/or clause that immediately follows) and/or in that the pivot point is realized and/or arranged on said first L leg and second L leg in a transition region between the
first L leg region and said second L leg region – see pivot point – at 62a or 62b that can be realized as part of a transition region between 53a,53b as seen in figure 4 of Gasper et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bustillo et al. as modified by Smith et al. and add the actuating lever of Gasper et al., so as to yield the predictable result of moving the actuating element into multiple positions as desired during operation of the device.
	Referring to claim 67, Bustillo et al. as modified by Smith et al. and Gasper et al. further discloses the actuating lever, which is U shaped or which includes a U-shaped region, comprises a connection element which connects the first L leg and second L leg to form a U base – see the bottom of 28 in figure 3 of Gasper et al. forming a U shape when combined with the first and second L legs – at 52a,53a and 52b,53b as seen in figures 3-4 of Gasper et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bustillo et al. as modified by Smith et al. and add the actuating lever of Gasper et al., so as to yield the predictable result of moving the actuating element into multiple positions as desired during operation of the device.
Referring to claim 68, Bustillo et al. as modified by Smith et al. and Gasper et al. further discloses the actuating element cooperation point is a slide guide – see at 50a,50b in figure 4 of Gasper et al., where a journal – at 58b. on the actuating element side engages in a slide guide – at 100b, on the actuating lever side and is forcibly guided therein – see figures 3-4 of Gasper et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bustillo et al. as modified by Smith et al. and add the actuating lever of Gasper et al., so as to yield the predictable result of moving the actuating element into multiple positions as desired during operation of the device.
Referring to claim 69, Bustillo et al. as modified by Smith et al. and Gasper et al. further discloses the at least one pivot point of the actuating lever, about which the lever is pivotable, is formed by a pivot bearing connection – see at 64a,64b, where the actuating lever is pivotably mounted indirectly or directly on the container – at 26 – see figures 1-4 of Gasper et al., or on a wick holding ring which is insertable into the container (it is noted that these claim limitations are not required by the claim given the or clause).

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to dispensing devices with wicks in general:
	U.S. Pat. No. 3,724,756 to Maltenfort – shows dispensing device with wick
	U.S. Pat. No. 3,730,434 to Engel – shows dispensing device with wick
	U.S. Pat. No. 7,424,979 to Chen – shows dispensing device with wick 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643